                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
        Plaintiff,                                        )
                                                          )
v.                                                        )       Case No. 07-CR-05062-SRB-05
                                                          )
HAROLD HEATH FOSTER,                                      )
                                                          )
        Defendant.                                        )

                                                ORDER

        Before the Court is Defendant Harold Heath Foster’s pro se motion for early termination

of supervised release. (Doc. #832.) For the reasons stated below, Defendant Foster’s motion is

GRANTED.

        In 2009, Defendant Foster was sentence to a 140-month term of imprisonment to be

followed by a 5-year term of supervised release for conspiracy to distribute 50 grams or more of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and 851. Defendant

Foster’s term of supervised release commenced on July 20, 2018. On January 25, 2021, Defendant

Foster filed the instant motion requesting early termination of his supervised release, stating his

drug program participation, sobriety, employment, and clean record during and after his

incarceration warrants early termination.

        The Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release, pursuant to the

provisions . . . relating to the modification of probation, if it is satisfied that such action is warranted

by the conduct of the defendant and the interest of justice.” 18 U.S.C. § 3583(e)(1). Upon review




          Case 3:07-cr-05062-SRB Document 835 Filed 02/05/21 Page 1 of 2
of the record and the circumstances of his case, the Court finds Defendant Foster’s conduct and

the interest of justice warrant early termination of his supervised release.

       Accordingly, it is hereby ORDERED that Defendant Foster’s pro se motion for early

termination of supervised release (Doc. #832) is GRANTED.

       IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: February 5, 2021




                                                  2

         Case 3:07-cr-05062-SRB Document 835 Filed 02/05/21 Page 2 of 2
